                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                      8:19CR244

      vs.
                                                                      ORDER
JESSICA LOPEZ and JEREMY BAKER

                     Defendant.


        This matter is before the court on Defendant Baker’s Unopposed Motion to Continue
Trial [31]. Counsel is seeking additional time to reach a resolution in this matter. For good
cause shown,

       IT IS ORDERED that Defendant Baker’s Unopposed Motion to Continue Trial [31] is
granted as follows:

       1. The jury trial, as to both defendants, now set for December 10, 2019, is continued to
          January 28, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendants in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and January 28, 2020
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).


       Dated this 6th day of December 2019.

                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
